                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:21-CV-00059-GCM
 CLEAR BLUE INSURANCE
 COMPANY,

                 Plaintiff,

    v.                                                          ORDER

 AMIGO MGA, LLC,

                 Defendant.


         THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac Vice

concerning Elliott M. Kroll (Doc. No. 16) and the Motion for Admission Pro Hac Vice concerning

Mark Fragner (ECF Doc. 17) (“Motions”).

         Upon review and consideration of the Motions, which were accompanied by submission

of the necessary fees, the Court hereby GRANTS the Motions.

         In accordance with Local Rule 83.1(b), Mr. Kroll and Mr. Fragner are admitted to appear

before this court pro hac vice on behalf of Clear Blue Insurance Company.

         IT IS SO ORDERED.


                                    Signed: February 23, 2021




          Case 3:21-cv-00059-GCM Document 20 Filed 02/23/21 Page 1 of 1
